Case 3:19-cv-01226-L-AHG Document 21 Filed 11/12/19 PageID.2184 Page 1 of 3




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                   Case No.: 3:19-cv-01226-L-AHG
12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
                                                    Hon. M. James Lorenz and Magistrate
     POWAY WEAPONS AND GEAR and
                                                    Judge Allison H. Goddard
13   PWG RANGE); NORTH COUNTY
14   SHOOTING CENTER, INC.; BEEBE
     FAMILY ARMS AND MUNITIONS LLC
15   (d.b.a. BFAM and BEEBE FAMILY
                                                    PLAINTIFFS' NOTICE OF
16   ARMS AND MUNITIONS); FIREARMS
                                                    MOTION AND MOTION FOR
     POLICY COALITION, INC.; FIREARMS
                                                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
18   GUN RIGHTS FOUNDATION; and
     SECOND AMENDMENT
19   FOUNDATION,                                    Complaint Filed: July 1, 2019
20                              Plaintiffs,         Second Amended Complaint Filed:
                                                    November 8, 2019
21   v.
22   XAVIER BECERRA, in his official                Date: Monday, December 16, 2019
     capacity as Attorney General of the            Time: 10:30 a.m.
23                                                  Department: 5B (5th Floor)
     State of California, et al.,
24
                                    Defendants
25                                                  No oral argument should be heard unless
     ~~--------------------------~
                                                    ordered by the Court
26
27

28
                                                2
                                    PLAINTIFFS' NOTICE OF MOTION AND MOTION FOR PRELIMINARY iNJUNCTION
Case 3:19-cv-01226-L-AHG Document 21 Filed 11/12/19 PageID.2185 Page 2 of 3




 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2
     RECORD: Notice is hereby given that on December 16, 2019, at 10:30 a.m. in
 3

 4   Courtroom 5B (5th Floor) of the above-captioned Court, located at 221 W.

 5   Broadway, San Diego, California 92101, Plaintiffs will move for preliminary
 6
     injunction under Rule 65(a) of the Federal Rules of Civil Procedure. Specifically,
 7

 8   Plaintiffs will seek an order enjoining Defendant Attorney General Xavier Becerra

 9   and his agents, servant, employees, and those working in active concert with him,
10
     from enforcing or giving effect to California Penal Code, § 25710 during the
11

12   pendency of this action.

13         Plaintiffs bring this motion on the grounds that California Penal Code §
14
     27510 constitutes an absolute under-21 firearm ban applicable to all ordinary law-
15

16   abiding Young Adults (18-20-years-old) in violation of the Second Amendment of

17   the U.S. Constitution.     The criminalization of Young Adult's acquisition and
18
     possession of any firearm infringes on the Second Amendment's core right of self-
19

2o defense; and the so-called "exemptions" are inapplicable and illusory to ordinary

21   law-abiding Young Adults.
22
           The motion is based on this notice of motion and motion, the memorandum
23
24   of points and authorities filed concurrently with this motion, and the supporting
25
     and concurrently filed Declarations of Matthew Jones, Thomas Furrh, Kyle
26
     Yamamoto, Matthew Beebe, John Phillips, Alan Gottlieb, Anthony Williams,
27

28   Darin Prince, Brandon Combs, John Dillon, John Lott, Thomas B. Marvell, David
                                                 3
                                     PLAINTIP'FS' NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 21 Filed 11/12/19 PageID.2186 Page 3 of 3




 1   Bogan, and David T. Hardy as well as any exhibits attached hereto. This motion is
 2
     also based on the Second Amended Complaint, pleadings, and records already on
 3

 4
     file, and on any further matters the Court deems appropriate at or before the time

 5   of the hearing.
 6
     November 12, 20 19                    Respectfully submitted,
 7
 8                                          Gatzke, Dillon & Ballance LLP

 9                                          By:   ~~  John Dillon
10
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                    P LAINTIFFS' NO TICE O F MOTION AND MO TION FOR PRELIMINARY INJUNCTION
